In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-03-157 CV

____________________


IN RE STEPHEN CRAIG RICHARDS




Original Proceeding



MEMORANDUM OPINION (1)
	Relator seeks a writ of mandamus to compel the Jefferson County District Attorney
to dismiss an indictment.  The District Attorney is not a person against whom we may
issue a writ of mandamus other than to protect our jurisdiction, and Relator has not shown
that the writ is necessary to enforce our jurisdiction.  See Tex. Gov't Code Ann. §
22.221 (Vernon Supp. 2003).  
	The petition for writ of mandamus, filed April 2, 2003, is DENIED.
								PER CURIAM

Opinion Delivered April 10, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.